DETAILED ACTION

Currently pending claims are 1 – 20.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 – 20 of U.S. Patent No. 10,091,192. Although the conflicting claims are not identical, they are not patentably distinct from each other – accordingly, because the listed claims of U.S. Patent virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 7, 10 – 12, 15, 17, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent 2012/0185693) – along with U.S. Patent Lindholm et al. (U.S. Patent 8,196,194) which is used as an additional evidence (for claim 11) to be enclosed in the record of 892.

As per claim 1, 15 & 18 (PART A / 2), Chen teaches a method of authorizing a client device to playback a media item comprising: 
receiving, by a processing device of a streaming server, a first request to view the media item from the client device via a connection between the client device and the streaming server (Chen: Para [0046] Line 3 – 4: receiving, by a media server (i.e. streaming server), a request for media content from a client device for delivery of the media content);
providing, by the processing device, an encrypted portion of the media item to the client device (Chen: see above & Para [0046] Line 5 – 7 and Para [0049] Line 3 – 5: the received media content is encrypted for data protection), wherein a cryptography key is sent to the client device for decrypting the encrypted portion of the media item by the client device to facilitate the playback of the decrypted portion of the media item (Lindholm: see streaming secure progressive-download segments (i.e. portion) of encrypted media content which can be decrypted by the client device to playback at the media player and (b) the cryptography key is sent, from a server entity, for decrypting the encrypted portion of the media item at the client device, wherein (c) the server entity can be a combination of the media (streaming) server and a key server implemented in any device as needed (Para [0050] Line 1 – 3)); and  
receiving a verification to determine whether the client device is authorized to play the decrypted media item (Chen: see above & Para [0032] Last sentence: authentication of the client device to the media server (i.e. streaming server) for receiving and playing the decrypted media content at the client device).  


As per claim 11, the claim limitations are met as the same reasons as that set forth in the paragraph above regarding to claim 1 & 15 with the exception of the feature(s) of: 
wherein the encrypted portion of the media item is provided by the streaming server prior to verifying whether the client device is authorized to play the media item (Chen: see above & Figure 4 / Step: E-402 prior to E-410, Para [0050] Line 7 – 8 and Para [0027] Last sentence: 
(a) As shown in Figure 4, the encrypted portion of the media item is received (at Step 402) before (prior-to) receiving a corresponding encryption key to decrypt the encrypted media content (at Step 410) - wherein 
(b) the request of the corresponding encryption key from client device is required to be verified by a server entity regarding, at least, the validity of the encryption key request parameter associated with the client device, wherein the server entity can be a combination of the media (streaming) server and a key server implemented in any 
(c) Accordingly, in view of (a) & (b), the encrypted portion of the media item is provided to the client device before providing the encryption key and verifying the validity of the request from the client device, as recited in the claim (also refer to (e)).   
(d) Besides, the rational of rejection, as indicated above, can be further explored by the teaching of receving the “live” media content to playback at the client device (Chen: Para [0050] Line 7 – 8) and U.S. Patent Lindholm et al. (U.S. Patent 8,196,194) that can be used as an additional evidence (note: enclosed in the record of 892) to further support the rationale of rejection for the clarity purpose that indicates (c-1) if the cryptography key (i.e. the verification of the validity of the client device request) must be determined and obtained before the streaming content to be continued, a significant problem of the real-time (i.e. live) requirements would cause a large impact (i.e. should be avoided during the implementtaion) to play the requested media item (Lindholm: Col. 3 Line 38 – 41) and (c-2) wherein the cryptographic key information is used to decrypt the received media content on the fly (i.e. live) using the cryptography key (Lindholm: Col. 1 Line 31 – 33 and Col. 8 Line 16 – 21 / Line 31 – 35).  
(e) As such, in view of (c) & (d), the encrypted portion of the media item is indeed provided to the client device prior to verifying the validity of the request from the client device, as recited in the claim (also refer to (c)).   

As per claim 3 – 4, 10, 12, 17 & 20, Chen teaches extracting an unencrypted initial segment from a video header associated with the media item; and sending the unencrypted initial segment extracted from the video header to the client device to initialize a media codec video processing system (i.e. incl. a media codec) to initialize the media codec associated with the unencrypted initial segment and the media item).  

As per claim 7, Chen teaches encrypting a portion of the media item to produce the encrypted portion of the media item with the cryptography key, the cryptography key being an ephemeral per-request key (Chen: see above & FIG. 8: the cryptographic information includes  session keys (SRTP) which is per-session crypto-key as one type of an ephemeral per-request key).  

Claims 1, 2, 5, 6, 8, 15 – 16, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindholm et al. (U.S. Patent 8,196,194). 

As per claim 1, 15 & 18 (PART B / 2), Lindholm teaches a method of authorizing a client device to playback a media item comprising: 
receiving, by a processing device of a streaming server, a first request to view the media item from the client device via a connection between the client device and the streaming server (Lindholm: Figure 8, Col. 1 Line 14 – 16 and Col. 8 Line 2 – 4: requesting a media item from a client indicated in a requesting ticket (FIG. 8) to a streaming server for delivery of the media content);
providing, by the processing device, an encrypted portion of the media item to the client device (Lindholm: see above & Col. 5 Line 61 – 62 and Col. 7 Line 10 – 12: the received media item is encrypted for data protection), wherein a cryptography key is sent to the client device for decrypting the encrypted portion of the media item by the client device to facilitate the playback of the decrypted portion of the media item (Lindholm: see above & Col. 1 Line 31 – 33 and Col. 8 Line 16 – 21 / Line 31 – 35: the cryptographic key information is provided to the client based on a key management protocol such that the client is allowed to decrypt the received data on the fly using the obtained cryptography key); and 
receiving a verification to determine whether the client device is authorized to play the decrypted media item (Lindholm: see above & Col. 8 Line 11 – 14: the streaming server verifies the validity and usage rights of a client device to play the media item).  

As per claim 2 & 16, Lindholm teaches responsive to receiving the first request, sending a second request to an authorization server to verify that the client device is authorized to play the media item, wherein the verification is received from the authorization server in response to the second request (see above & Col. 6 Line 49 – 57 and Col. 4 Line 4 – 6: (a) the 1st request is received by an order server to determine for subscribing related authenticating and charging purposes and (b) subsequently, the order server can send a 2nd request to an AAA server (Authentication, Authorization and Accounting) for the subscribing related authenticating and charging purpose).  

As per claim 5, Lindholm teaches sending, to the client device, one or more video headers that indicate alternative video qualities associated with the media item and a number of media bytes expected to be streamed by the streaming server (Lindholm: see above & Col. 6 Line 49 – 57: a means of payment for charging and preparation of transferring the requested media content determines the video qualities (Quality of Service (QoS)) as well as the throughput duration (i.e. a number of bytes corresponding to the amount of money paid) associated with the media item and a number of media bytes expected to be streamed by the streaming server).  


As per claim 8 – 9, Lindholm teaches the streaming server is part of a third-party content delivery network, the first request to view the media item is encrypted by the client device, and the streaming server does not decrypt the first request (Lindholm: see above & FIG. 6, Col. 4 Line 23 – 28 and Col. 5 Line 14 – 21: 
(a) the streaming server is a content provider, networking with an order server for media content download, which is consolidated as a part of a third-party content delivery network as a whole and 
(b) the 1st request is decrypted by the order server (NOT the streaming server) to determine for subscribing related authenticating and charging purposes such as a means of payment for charging and preparation of transferring the requested media content determines a means of payment for charging and preparation of transferring the requested media content determines the throughput duration (i.e. a number of bytes corresponding to the amount of money paid)as well as the video qualities (Quality of Service (QoS)) associated with the media item and a number of media bytes expected to be streamed by the streaming server); and
(c) As such, the 2nd request equivalently comprises an encrypted 1st request, which is a corresponding part of the 1st request merely forwarded from one  server to another server to serve the same need of authenticating and charging purpose).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 – 14 are rejected under 35 U.S.C.103 as being unpatentable over Chen et al. (U.S. Patent 2012/0185693)), in view of Lindholm et al. (U.S. Patent 8,196,194).  

As per claim 13, Lindholm (& Chen) teaches sending, to the client device, one or more video headers that indicate alternative video qualities associated with the media item and a number of media bytes expected to be streamed by the streaming server (Lindholm: see above & Col. 6 Line 49 – 57: a means of payment for charging and preparation of transferring the requested media content determines the video qualities (Quality of Service (QoS)) as well as the throughput duration (i.e. a number of bytes corresponding to the amount of money paid) associated with the media item and a number of media bytes expected to be streamed by the streaming server) || (Chen: see above).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of a means of payment for charging and preparation of transferring the requested media content determines the video qualities (Quality of Service (QoS)) as well as the throughput duration (i.e. a number of bytes corresponding to the amount of money paid) associated with the media item and a number of media bytes expected to be streamed by the streaming server because Lindholm teaches to alternatively, effectively and securely provide a means of payment for charging and within the Chen’s system of providing a secure media content management system for streaming secure progressive-download segments of encrypted media content, which can be subsequently decrypted by the client device to playback at the media player (see above). 


As per claim 14, Lindholm (& Chen) teaches determining a throughput estimate associated with the client device and the streaming server; and -19-Atty Docket No.: 25832.3222 (L1451C2)sending the throughput estimate to the client device via the connection between the client device and the streaming server (Lindholm: see above & FIG. 6 and Col. 6 Line 49 – 57: a means of payment for charging and preparation of transferring the requested media content determines the throughput duration (i.e. a number of bytes corresponding to the amount of money paid)as well as the video qualities (Quality of Service (QoS)) associated with the media item and a number of media bytes expected to be streamed by the streaming server) || (Chen: see above).  See the same rationale of combination applied herein as above in rejecting the claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2346 – 2022
---------------------------------------------------